Citation Nr: 1000340	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-18 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active service from November 1975 to December 
1978, and subsequent service in the Marine and Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision in which 
the RO denied service connection for PTSD.  The Veteran filed 
a notice of disagreement (NOD) in August 2005, and the RO 
issued a statement of the case (SOC) in May 2006.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2006.

On the Form 9, the Veteran indicated that he desired a 
hearing before a Veterans Law Judge at the RO, and 
subsequently indicated that he instead desired a 
videoconference hearing.  However, in an August 2008 letter, 
the Veteran wrote that he would not attend such hearing.  The 
Veteran's hearing request is therefore considered withdrawn.  
See 38 C.F.R. § 20.704(e) (2009).

In August 2006 and June 2008, the RO issued supplemental SOCs 
(SSOCs) reflecting the continued denial of the claim.

The Board notes that the American Legion previously 
represented the Veteran in this appeal.  In October 2006, the 
Board received a letter from private attorney Elliott B. 
Edley, with an enclosed retainer agreement indicating that he 
would be representing the Veteran with regard to his claim 
for VA benefits.  In an August 2008 letter, the Veteran 
indicated that he had retained "attorney Joseph R. Moore" 
to represent him, but that letter was not accompanied by a 
letter from that individual on his letterhead or other 
indication that he was authorized to represent the Veteran.  
See 38 C.F.R. § 20.603 (2009).

On September 17, 2008, the Board issued a decision continuing 
the denial of service connection for PTSD.  In that decision, 
the Board recognized Elliot B. Edley as the Veteran's 
representative, and did not recognize a valid change in 
representation with respect to private attorney Joseph R. 
Moore.

In August 2008, a letter from Joseph R. Moore was received by 
the RO via facsimile.  Attached to the letter was an 
Appointment of Individual as Claimant's Representative, VA 
Form 21-22a, signed by the Veteran and appointing Mr. Moore 
as his representative.  Also submitted was a July 2008 letter 
from Dr. McNicholas, the Veteran's treating psychiatrist at 
the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  
This evidence was not before the Board when it issued its 
September 2008 decision.  Therefore, the Veteran's 
representative requested that the September 2008 decision be 
vacated.

On December 15, 2008, the Board issued a decision, which 
vacated the previous, September 17, 2008 Board decision, and 
continued the denial of the claim for service connection for 
PTSD.  In that decision, the Board recognized Joseph R. Moore 
as the Veteran's valid representative.

The Veteran appealed the December 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2009, the parties filed a joint motion for remand.  
In July 2009, the Court granted the parties' joint motion for 
remand, vacating the Board's decision, and remanding the 
claim to the Board for further proceedings consistent with 
the joint motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

In light of points raised in the parties' joint motion for 
remand, and the Board's review of the claims file, further RO 
action on the claim on appeal is warranted.

Initially, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2009).  In 
March 2002, that regulation was amended, effective March 7, 
2002, with respect to claims based on personal assault.  See 
67 Fed Reg. 10330-10332 (March 7, 2002); 38 C.F.R. § 
3.304(f)(4).

The Veteran contends that, during basic training, he was 
sexually assaulted by a sergeant.  He has stated in his May 
2005 claim that he never told anyone of this incident until 
he recently disclosed it to his treatment provider at the 
Philadelphia VA Medical Center (VAMC).  In that same 
statement, the Veteran indicated that he had used drugs since 
his service, which allowed him to forget the incident and 
sleep.  As the Veteran has not contended that he engaged in 
combat with the enemy, and his claimed stressor is not 
associated with any purported combat, his lay statements, 
alone, are insufficient to establish the occurrence of his 
stressor; rather, corroborating evidence is needed to support 
the claim for service connection.  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 
1154(b) (West 2002).

The Veteran's service records reflect no treatment for 
injuries sustained following the alleged sexual assault and 
no evidence of changes in behavior following the assault.  
However, cases involving allegations of a personal assault-
to include sexual assault-fall within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  The 38 C.F.R. § 3.304, as well as VA's 
Adjudication Procedure Manual, M21-1, set forth alternative 
sources of establishing the occurrence of a stressor 
involving personal assault.  See 38 C.F.R. § 3.304(f)(4).  
See also M21-1, Part III, 5.14(d).  In a December 2006 
letter, the RO advised the Veteran of alternative sources of 
supporting evidence.

The Veteran's attorney contends that the Veteran's use of 
drugs, either during or shortly after this incident, 
constitutes a change in behavior that corroborates the 
occurrence of his claimed personal assault stressor.  The 
Veteran's reported drug history has remained relatively 
consistently throughout his treatment and written statements.  
A January 2005 VA treatment record shows the Veteran reported 
a drug history dating to his military service.  Subsequent 
statements remain mostly consistent, with the Veteran also 
asserting that his drug use began during service.  The Board 
points out that evidence of behavior changes-including, but 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes-following the claimed assault is one 
type of relevant evidence that may be found in these 
alternative sources of evidence.  Id.

Moreover, 38 C.F.R. § 3.304(f)(4) provides that VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether the 
evidence indicates that a personal assault occurred.  Given 
all of the foregoing, the Board finds that such an opinion 
would be helpful in resolving the claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Hence, the RO should arrange for the Veteran to undergo VA 
examination(s) at an appropriate VA medical facility.  The 
Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for PTSD (as the 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The Veteran 
has indicated in written statements and treatment records 
that he sought treatment for drug rehabilitation and 
detoxification at the Lebanon VAMC in 1988, and at the 
Wilkes-Barre VAMC in 1992-1993 and 2003.  While more recent 
VA records, dated from 2005 to the present, are associated 
with the claims file, there is no indication that these older 
records were requested.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding psychiatric treatment records from the 
aforementioned VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Lebanon 
and Wilkes-Barre VAMCs all outstanding 
pertinent records of the Veteran's mental 
health evaluation and/or treatment, dated 
prior to 2005 (to particularly include any 
records of treatment for drug 
rehabilitation and detoxification at the 
Lebanon VAMC in 1988, and at the Wilkes-
Barre VAMC in 1992-1993 and 2003).   The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA examination, by a 
psychiatrist, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to include 
psychological testing) should be 
accomplished (with all findings made 
available to the psychiatrist prior to the 
completion of his/her report), and all 
clinical findings should be reported in 
detail.

In reviewing the Veteran's claims file, 
the examiner should identify all records 
indicating any change in behavior or 
performance subsequent to the assault 
alleged by the Veteran to have occurred 
during active service and offer an opinion 
as to the clinical significance, if any, 
of such evidenced changes.  The examiner 
should then express an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the in-service stressful 
experience described by the Veteran 
occurred.

If the examiner determines that the 
claimed in-service assault occurred, then 
he or she should make a determination as 
to whether the Veteran currently has PTSD 
as a result of the stressor event(s).  The 
examiner is instructed that only the 
specifically corroborated in-service 
stressful event may be considered for the 
purpose of determining whether exposure to 
such an in-service event has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should also 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

